[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION OF MOTION TO SET ASIDE THE VERDICT
The above motion is denied on the grounds that the Court's charge to the jury were correct as a matter of law and accurately summarized the duty of the defendant property owner to the plaintiff, as a business invitee, with respect to the condition of the elevator and the premises and that no exceptions were taken to the Court's charge or to the subsequent instructions of the Court to the jury in response, to the jury's question.
Wagner, J.